Citation Nr: 1417554	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service connected residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures (claimed as paralysis of the ulnar nerve), prior to June 26, 2013.

2.  Entitlement to an increased disability rating in excess of 20 percent for service connected residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures (claimed as paralysis of the ulnar nerve), beginning from June 26, 2013.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan Commonwealth of Puerto Rico.  The Board previously remanded the Veteran's appeal in June 2013, and September 2013.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period prior to June 26, 2013, the Veteran's service connected residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures most nearly approximated incomplete paralysis of the ulnar nerve that was no more than mild in severity.

2.  During the period beginning from June 26, 2013, the Veteran's service connected residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures most nearly approximated incomplete paralysis of the ulnar nerve that was no more than moderate in severity.



CONCLUSIONS OF LAW

1.  During the period prior to June 26, 2013, the criteria for a rating in excess of 10 percent residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 8516. 

2.  During the period beginning from June 26, 2013, the criteria for a rating in excess of 20 percent residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in June 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2009 VCAA letter was sent prior to the rating decision in July 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private records from the Veteran's radiologist, and general physician were associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Most recently in June 2013, and November 2013, VA provided the Veteran with a musculoskeletal hand and finger exam, and a peripheral nerves examination and obtained a medical opinion addressing the extent of the Veteran's left hand and ulnar nerve disability, and the impact of that disability to the Veteran's daily activities.   The musculoskeletal hand and finger, and peripheral nerve examinations, and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The prior Board remand in September 2013, requested the Veteran undergo a peripheral nerve examination, and to update the Veteran's medical records.  The Veteran had a peripheral nerve examination in November 2013 and was given the opportunity to supplement the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran has been assigned a 10 percent disability rating prior to June 26, 2013, and a 20 percent rating beginning from June 26, 2013.  The Veteran seeks an increased rating for the entire period on appeal. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's ulnar nerve pathology of his left hand disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 8516 for the ulnar nerve. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69. 

Throughout the medical evidence, the Veteran has continuously been noted to be right-handed.  His left arm and left hand is thereby his minor extremity. 

Under Diagnostic Code 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 20 percent rating requires moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 30 percent rating requires severe incomplete paralysis of the minor upper extremity.  A 50 percent rating requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis 

The Veteran asserts that his ulnar nerve pathology of his left forearm and left hand is more severe than the current evaluations reflect.   He claims that he has ongoing pain and decreased strength in his left hand.  He states that he has limited feeling in his fingers of the left hand and that this limits his ability to hold objects, carry heavy weight, or grip items. 

The Veteran underwent a VA hand, thumb, and fingers examination in June 2009.  The Veteran stated his disability had been progressively worse since its onset in 1952.  The Veteran reported increasing pain in his left hand, decreased strength, and throbbing pain that occasionally radiates up his forearm.  A history of flare-ups to the Veteran's ring and middle finger was noted, and the Veteran also reported flare-ups to his metacarpal joint.  Flare-ups occur when the Veteran has repetitive use of his left hand and when he has exposure to cold weather.  The Veteran stated that he has weekly flare-ups last a few hours, and are moderate in severity.  The additional functional impairment to the Veteran was stated as decreased handgrip strength.  

A physical examination of the Veteran showed that the Veteran's left long finger has pain on range of motion testing, that the extension of the DIP, PIP, and MP joints were normal, and that the Veteran's finger aligns with his hand.  After repetitive motion the Veteran exhibited pain, but did no have additional limitation of motion to the Veteran's left long finger.  Testing on the Veteran's left ring finger showed pain and limitation of motion, though after repetitive motion no additional pain was found.  The Veteran's left little finger did not show objective evidence of pain on range of motion and showed a limitation of motion.  Repetitive motion of the Veteran's left little finger, did not result in pain or additional limitation of motion.  No ankylosis or deformity to any of the Veteran's digits was found.  The examiner found decreased in finger flexion strength of the 3rd, 4th, 5th digits, with decreased hand grip for the left hand.  The examiner also found the Veteran has decreased strength to pull or twist.  No decreased dexterity for twisting, probing, writing touching and expression was found to the Veteran's left hand.  Range of motion testing showed no flexion with regard to the Veteran's left little finger, left ring finger, and left middle finger, and active flexion.  As a diagnosis, the examiner found that the Veteran's disability severely affects his ability to do chores.

Private treatment records received in July 2009 state that "[t]here is narrowing of the first interphangeal and second interphalangeal joint with associated osteophyte formation.  This is secondary to osteoarthritis.  There is deformity of the tip of the third distal phalanx, possibly due to old trauma.  There is also a healed transverse impacted fracture of the distal radius."  Physician's also determined that "definitely there is a loss of function of the left hand as compared to the right hand" and that the Veteran lost strength, in his left hand and suffers from pain in his left hand.

In June 2013 the Veteran underwent a VA examination for his service connected left hand disability.  The Veteran complained of flare-ups and stated that when they occur he is unable to carry heavy weights.  The examiner found that the Veteran has limitation of motion or painful motion to his left thumb, left ring finger, left index finger, left little finger, and left long finger.  The examiner found a gap between the Veteran's thumb which measured one to two inches.  A similar gap was found to the Veteran's other left hand fingers.  No extension range of motion limitation was found.   Each finger of the Veteran's left hand suffered from limitation of motion with additional limitation of motion upon repetition.  The examiner found that the Veteran had less movement than normal and pain on movement in all left hand digits.  The Veteran's left thumb made a popping sensation with opposition and extension.  The Veteran's left hand grip was rated a 2/5, and the Veteran was not found to have ankylosis of his thumb or fingers.  Degenerative or traumatic arthritis was found in the Veteran's left hand.  The examiner found that the Veteran's "current left hand disability is moderate.  He has limited motion unable to do a full grip.  He can use his left hand to assist the right (major hand).  He has full extension of the finger and mild decrease in the sensation of the third, fourth, and fifth finger tips."  The examiner also stated that "due to no evidence of atrophy, [griffin] hand or loss of sensation [the Veteran's disability] is not considered severe."     

In November 2013 the Veteran was provided with a peripheral nerve conditions
examination.  In review of symptoms the examiner stated that the Veteran suffers
mild constant pain, numbness, and paresthesias and/or dysesthesias to his left upper extremity.  The Veteran stated that he did not suffer from intermittent pain to his left upper extremity.  Muscle strength testing showed that the Veteran has normal left elbow flexion, elbow extension, wrist flexion, and wrist extension.  The Veteran suffered less than full strength to his left hand grip and to his left thumb and index finger.  No muscle atrophy was noted by the examiner.  The Veteran's reflex exam showed normal biceps, triceps, and brachioradialis, and a sensory exam showed normal left shoulder area, normal inner/outer forearm, with a decreased sensation to his hands and fingers.  Tests to the Veteran's radial nerve was normal, and mild incomplete paralysis was found to the ulnar nerve.  The examiner found that the Veteran does not suffer from total functional impact to his upper and lower extremity.  Abnormal EMG testing results were found to the Veteran's upper left and right extremity.  The examiner in their findings stated that the Veteran suffers from decreased left ulnar sensory amplitudes, and has mild left ulnar nerve axonal neuropathy with mild degeneration of the intrinsic nerves of the hand.  The examiner specifically stated that the Veteran's "current left hand symptoms are described as mild and the findings at the nerve conduction and EMG are mild.  There is mild decrease in the left ulnar nerve amplitude with occasional fibrillations at interosseous muscles."

Based on the evidence of record, the Veteran's left hand disability was medically deemed moderately disabling in June 2013.  Prior to that time the Veteran was rated as mild, and exhibited mild symptoms.  The Veteran's description of his pain and flare-ups was self-described as moderate, and the Veteran had complaints of pain, weakness, and an inability to grip with his left hand.  Upon medical examination the Veteran showed pain, and limitation of motion.  However, the examiner in June 2009 found no decreased dexterity for twisting, probing, writing touching and expression for the Veteran's left hand.  The examiner also stated the Veteran had active flexion, and determined that the Veteran was only severely impacted in his ability to do chores.  Thus, the Board finds that the Veteran's overall disability picture prior to June 2013 was mild in scope.  The Veteran reported having pain, weakness, and flare-ups, but still had active functioning of his hand.  Without a medical opinion determining a moderate impact to the Veteran because of his left hand disability, the Board finds that the Veteran's lay statements of pain and weakness is properly rated as mild for the period prior to June 2013.

Similarly with regard to the Veteran's rating after June 2013, the record is devoid of any determination that the Veteran's disability is severe in nature.  The June 2013, and November 2013 examiners failed to find that the Veteran's left hand disability was severe in nature.  The musculoskeletal examination determined that the Veteran's left hand disability was moderate in nature, while the peripheral nerve examiner determined that the Veteran's disability was mild in nature.  In June 2013 the examiner found that the Veteran's lack of full grip and slight limitation of motion made the Veteran moderately impaired by his disability.  The June 2013 examiner stated that the Veteran could, move his digits with pain, and did not have ankylosis.  The November 2013 examiner showed normal reflexes, mild pain, and mild deficiencies to the Veteran's left hand muscles and related nerves.  Thus, weakness and pain to the Veteran's left hand, with limitation of motion was not deemed severe, nor was slight weakness in grip, nor mild decreases in nerve functioning deemed severe, and as such the Veteran is properly rated as moderate from June 2013 onward.  

The medical and lay evidence throughout the entire period on appeal shows that the Veteran does not suffer from complete paralysis of the ulnar nerve.  The June 2013 examiner found that the Veteran did not have a griffin hand, did not have atrophy or loss of sensation.  This was in conjunction with the determination that the Veteran has limitation of motion to his digits but does not have the inability to spread his fingers, and does not have the inability to abduct his thumb.  Thus, a higher rating under Diagnostic Code 8516 for complete paralysis is not warranted.                   

Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his left hand disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent from June 2013 onward, and 10 percent prior to June 2013 already take pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left hand disability. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's complaints of pain, weakness, poor grip, and a lack of strength, are adequately contemplated by the rating criteria under Diagnostic Code 8516.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the left hand disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU, and in fact the evidence from the Veteran's June 2009 examination shows that he retired in 1992 due to his eligibility either by age or duration of work.  Therefore, the Board finds that consideration of a TDIU based on the Veteran's service-connected left hand disability is not warranted. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating in excess of 10 percent for service connected residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures (claimed as paralysis of the ulnar nerve), prior to June 26, 2013 is denied.

Entitlement to an increased disability rating in excess of 20 percent for service connected residuals of old healed fractures of the 3rd, 4th, and 5th fingers of the left hand and non-conversion fractures (claimed as paralysis of the ulnar nerve), from June 26, 2013 is denied.



____________________________________________
DEBORAN W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


